 



Exhibit 10.1
NASHUA CORPORATION
MANAGEMENT INCENTIVE PLAN

1.   Purpose       The purposes of the Management Incentive Plan (“MIP” or the
“Plan”) for Nashua Corporation (the “Company”) are as follows:

  (a)   to attract and retain the best possible management talent;     (b)   to
permit management of the Company to share in its profits;     (c)   to promote
the success of the Company; and     (d)   to link management rewards closely to
individual and Company performance.

2.   Definitions

  (a)   “Code” means the Internal Revenue Code of 1986, as amended.     (b)  
“Committee” means the Leadership and Compensation Committee of the Company’s
Board of Directors.     (c)   “Company” means Nashua Corporation.     (d)  
“IPO” means individual management performance objectives which are specific
performance objectives for Participants approved as follows:

      Approved By   Participant
Compensation Committee
  President and CEO
 
   
President and CEO
  Chief Financial Officer and other Corporate Vice Presidents
 
   
President and CEO, and Manager who directly or indirectly supervises the
Participant
  All other executives

      Up to 20% of the Participant’s management incentive payment may be based
upon successful achievement of the Individual Performance Objectives.     (e)  
“MIP” means the Management Incentive Plan of the Company.     (f)  
“Participant” means any employee of the Company or any of its subsidiaries who
has been designated as a Participant in the Plan in accordance with Article 3.

 



--------------------------------------------------------------------------------



 



  (g)   “Performance Objectives” means one or more pre-established performance
objectives, including PTPB and IPO.     (h)   “Plan” means the Management
Incentive Plan for Nashua Corporation.     (i)   “Plan Year” means the fiscal
year of the Company.     (j)   “PTPB” means pre-tax, pre-bonus profit from the
Company for the Company’s fiscal year as calculated according to generally
accepted accounting practices (GAAP).     (k)   “TPO” means targeted performance
objectives which are specifically targeted to financial targets for areas of the
Participant’s influence such as product line sales, gross margins or net margins
and/or specific cost categories or costs related to certain cost centers. Up to
30% of a Participant’s management incentive payment may be based on the
successful achievement of the targeted objectives.     (l)   “Total Company
Operating Performance” means the financial performance of all of Nashua
Corporation and its divisions during the Company’s fiscal year.

3.   Participation       Participation in the Plan is limited to key managers of
the Company who have been recommended as Participants by the Officers of the
Company and approved by the Committee. Participants may include, but are not
limited to: Corporate Staff Officers of the Company, non-officer General
Managers and key functional Directors and Managers. The recommendation list is
reviewed and approved by the Committee at the beginning of each Plan Year. Any
changes to the list of Participants during any Plan Year will be recommended by
the Chief Executive Officer and subject to approval by the Committee.   4.  
Annual Bonus Opportunity       Participants may have the opportunity to earn an
annual variable bonus.

  (a)   Target Bonus         The Target Bonus for each Participant is
established each Plan Year. Bonuses will be capped based on award level at a
maximum of 200% of salary at 130% of annual pre-tax budget.     (b)   Bonus
Payout

  (i)   A Participant’s annual bonus payout is based on the overall Company’s
performance and pre-established Performance Objectives.     (ii)   Within the
first 90 days of the beginning of each Plan Year, Performance Objectives for
Participants will be established. Specific Performance Objectives will vary
based

Page 2



--------------------------------------------------------------------------------



 



      on the specific business strategy of the Company and the business unit,
and may include such measures as: PTPB, IPO and TPO.     (iii)   Bonus payouts
will be determined based on the following schedule:

  •   Bonus at target. The bonus award of an individual will meet the “target”
level ranging from 10% to 60% of base salary, if the Company’s budgeted pre-tax,
pre-bonus income is achieved.     •   Bonus below target. In the event of below
budget performance, the threshold for a payout is 80% of budgeted consolidated
pre-tax, pre-bonus income. In the event that corporate performance is 79% or
lower than budgeted pre-tax, pre-bonus income, no employee will receive a bonus.
For pre-tax income performance between 80% and 100%, bonuses will be paid at 50%
and 100%, respectively, with interpolation in between.     •   Bonus above
target. In the event of above budgeted performance, a higher percentage of
incremental pre-tax, pre-bonus income will fund the bonus award pool based on
award level. Bonus will not exceed 200% of salary and maximum bonus is achieved
for 130% of budgeted pre-tax, pre-bonus income.

  (iv)   Bonus payouts will be determined based on the formula used to measure
the Company’s results for each Participant, and calculated in accordance with
the Performance Objectives approved by the Committee.     (v)   The Committee
may, in its sole discretion, make required adjustments to the Plan.     (vi)  
No bonuses for a Plan Year shall be paid to Participant unless the Minimum
Thresholds set by the Committee for such Plan Year is met.

  (c)   Bonus Determination in Cases of Leave of Absence

  (i)   If a Participant is on a Company approved leave of absence (including,
without limitation, leaves of absence covered by the Family and Medical Leave
Act) for less than three months during the Plan Year, then the employee will
continue to participate in this Plan for that Plan Year; provided that the
Committee may, in its sole discretion, decrease the potential bonus under this
Plan on a prorated basis.     (ii)   If a Participant is on a non-Company
approved leave of absence or is on a Company approved leave of absence for more
than three months, then the Participant is not eligible to receive awards under
this Plan, unless approved by the Committee.

Page 3



--------------------------------------------------------------------------------



 



  (d)   Bonus Determination in Cases of Termination

  (i)   Participants whose employment terminated prior to the end of the Plan
Year for any reasons other than death, disability, or retirement are not
eligible to receive awards under this Plan, unless approved by the Committee.  
  (ii)   Participants whose employment terminates after the end of the Plan
Year, but before payment of the award, are not eligible to receive the awards
under this Plan unless approved by the Committee.

5.   Timing of Payment of Bonuses

  (a)   Current Payment         Except as provided in Section 5(b), the bonus
allocated by the Committee for each Participant shall be paid in cash and in
full as soon as may be conveniently possible after such allocation by the Board
and certification by the Committee of the Company’s achievement of the relevant
Performance Objectives, but not later than two and one-half months from the last
day of the Plan Year to which such bonus relates.     (b)   Deferral of Bonus  
      Any Participant may elect to defer receipt of all or part of such bonus in
accordance with any deferred compensation plans which may be offered by the
Company in the future.

6.   Plan Administration

  (a)   General Administration         The Committee will administer the Plan,
and will interpret the provisions of the Plan. The interpretation and
application of these terms by the Committee shall be binding and conclusive. The
Committee’s authority will include, but is not limited to:

  (i)   Selecting of Participants     (ii)   Establishing and modifying
Performance Objectives, and weighting Performance Objectives.     (iii)   The
determination of performance results and bonus awards.     (iv)   Exceptions to
the provisions of the Plan made in good faith and for the benefit of the
Company.

Page 4



--------------------------------------------------------------------------------



 



  (b)   Adjustments for Extraordinary Events         If an event occurs during a
Plan Year that materially influences the performance measures of the Company and
is deemed by the Committee to be extraordinary and out of the control of
management, the Committee may, in its sole discretion, increase or decrease the
Performance Objectives used to determine the annual bonus payout. Events
warranting such action may include, but are not limited to, changes in
accounting, tax or regulatory rulings and significant changes in economic
conditions resulting in windfall gains or losses.     (c)   Amendment,
Suspension, or Termination of the Plan         The Committee may amend, suspend
or terminate the Plan, in whole or in part, at any time, if, in the sole
judgment of the Committee, such action is in the best interests of the Company.
Notwithstanding the above, any such amendment, suspension or termination must be
prospective in that it may not deprive Participants of that which they otherwise
would have received under the Plan for the Plan Year had the Plan not been
amended, suspended or terminated. The Company reserves the right to amend,
modify, or repeal the Plan at any time without prior written notice to
Participants.

7.   Miscellaneous Provisions

  (a)   Effective Date         The effective date of the Plan is January 1,
2007.     (b)   Titles         Section and Article titles are provided herein
for convenience only and are not to serve as a basis for interpretation or
construction of the Plan.     (c)   Employment Not Guaranteed         Nothing
contained in the Plan nor any action taken in the administration of the Plan
shall be construed as a contract of employment or as giving a Participant any
right to be retained in the service of the Company.     (d)   Validity        
In the event that any provision of the Plan is held to be invalid, void or
unenforceable, the same shall not effect, in any respect whatsoever, the
validity of any other provision of the Plan.

Page 5



--------------------------------------------------------------------------------



 



  (e)   Withholding Tax         The Company shall withhold from all benefits due
under the Plan an amount sufficient to satisfy any federal, state and local tax
withholding requirements.     (f)   Applicable Law         The Plan shall be
governed in accordance with the laws of the State of New Hampshire.



Page 6